A decision was entered in the Land Court in this case that the tax title here involved is valid and ordering the case to "stand for further hearing on the matter of redemption.” On appeal to this court the decision was affirmed. Franklin v. Metcalfe, 307 Mass. 386. Thereafter proceedings were had in the Land Court relating to the matter of redemption and foreclosure, certain orders were made, and a decision was rendered that a decree of foreclosure enter. Certain respondents claimed appeals. Without discussing procedural questions involved it is enough to say that no error is disclosed by the record.